1
                                              JS-6
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7
                          CENTRAL DISTRICT OF CALIFORNIA
8
9
10    BRYAN E. RANSOM,                               Case No. CV 14-600-DSF (KK)
11                               Plaintiff,
12                         v.                        JUDGMENT
13    S. LEE, ET AL.,
14                               Defendant(s).
15
16
17         Pursuant to the Order Accepting Findings and Recommendation of United
18   States Magistrate Judge,
19         IT IS HEREBY ADJUDGED this action is DISMISSED as follows: Plaintiff’s
20   Eighth Amendment claim is dismissed with prejudice and without leave to amend and
21   Plaintiff’s state law claims are dismissed without prejudice and without leave to
22   amend.
23
24   DATED: February 11, 2020
25                                             Honorable Dale S. Fischer
                                               UNITED STATES DISTRICT JUDGE
26
27
28
